Russell, C. J.
Under date of June 11, 1906, E. Hilton executed and delivered to Yiney Bird the following instrument in writing: “State of Georgia, Early County: Know all men by *698these presents, that I, E. Hilton, have sold and bargained to Yiney Bird the following described property: one hundred and fifteen acres of land, a strip all across the east side of lot of land No. 257 in the'26th district of Early County, Ga., at the sum of four hundred and ninety-three 48-100 dollars, payable as follows: Jan. 1st, 1907. I reserve all the timber, and,also tramroads, timber-roads, etc., on said land for the term of ten years from Jan. 1st, 1907. And said Yiney Bird has given her promissory notes of this date for the deferred payment. Now should said Yiney Bird pay said notes according to the legal tenor thereof, then said E. Hilton stands bound to make good and sufficient titles to said Yiney Bird to said lands. Witness my hand and seal, this 11th June, 1906. E. Hilton (L. S.).” Under this writing Yiney Bird has been in possession ever since. With the consent of Yiney Bird, entered on said paper on March 7, 1908, E. Hilton executed a deed to one acre of the described land to the trustees of the Allen Chapel A. M. E. Church. E. Hilton died in 1916; and Yiney Bird filed suit to the October term, 1925, of the superior court of Early County, alleging that she had paid the entire purchase-money, and that Hilton before his death had acknowledged payment in full, and that he would have executed a deed to her but for sickness at the time, and shortly afterwards he died without having executed the deed. The petition alleged that J. S. Sherman and H. E. Hightower are the executors of Hilton’s will, and have refused to execute a deed to the premises under the terms of the bond executed by Hilton; and she prayed that the title to the premises; with the exception of the acre deeded to the church, be decreed to be in her, and 'that the executors be required to execute title to her in compliance with the terms of the bond. The defendants filed an answer, with a special plea in the nature of a cross-bill, alleging that the plaintiff never paid any part of the principal amount of her obligation, and, praying for an accounting, asked judgment for the sum of $493.43, with interest from January 1, 1907, and the appointment of a commissioner to sell the land. No demurrer to the petition was filed. Upon the trial the jury found for the plaintiff, and the court entered a decree in accordance with the prayers of the petition. The court overruled a motion for a new trial filed by the defendants, and exception was taken to that judgment.

Judgment affirmed.


All the Justices concur.